DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, 11-13, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claims 4 and 11, the phrase “the excavating assembly comprises at least one excavating tooth comprising a scraping portion” is indefinite as the parent claims already recite “an excavating assembly comprising a scraping portion”.  As such, it is unclear if these are different scraping portions or if applicant intended to claim that the scraping portion is a part of the excavating tooth.
For claim 17, the claim is indefinite as there are no structural limitations being claimed.  The claim is directed to an “excavating assembly for a tree felling head” and as such the tree felling head is explicitly not part of the claimed invention.  However, the only limitations claimed are directed to the positioning of the excavating assembly with respect to the tree felling head.  As such, it is unclear what applicant is attempting to claim.
For claim 19, the claim is directed to the bottom saw housing of the tree felling assembly which, as discussed above, is not part of the claimed invention.  As such it is again unclear what structural limitations of the excavating assembly applicant is attempting to claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 10, 14 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,668,880 to Nordstrom (Nordstrom).
Concerning claim 1, Nordstrom discloses a tree felling head for mounting to a tree-cutting carrier, the tree felling head comprising: 
A bottom saw housing (110) defining a saw-receiving cavity (see figure 6) and comprising a peripheral border (around the outside of 117) at least partially bordering the saw-receiving cavity; and 
An excavating assembly (115, 116) comprising a scraping portion (115 or 116) extending outwardly past the peripheral border at least along a section thereof.
Concerning claim 2, Nordstrom discloses a substantially vertically extending frame (118) having a longitudinal axis with the bottom saw housing (110) being mounted to a lower end of the vertically- extending frame (118) and wherein the scraping portion (115) has an inner surface defining an acute inclination angle (as this portion can move to such an angle) with the longitudinal axis of the vertically-extending frame.
Concerning claim 3, Nordstrom discloses the scraping portion (115 or 116) comprises a free end (see figure 5) extending at least one of outwardly and downwardly with respect to the section of the peripheral border and wherein the scraping portion is tapered with a thickness decreasing towards the free end (as it is triangular).
Concerning claim 8, Nordstrom discloses the bottom saw housing (110) comprises a peripheral side wall (117) having an outer surface and wherein the excavating assembly comprises at least one excavating blade (the teeth of 116) secured to a section of the outer surface of the peripheral side wall (117).
Concerning claim 10, Nordstrom discloses a tree felling head for mounting to a tree-cutting carrier, the tree felling head comprising: 
A bottom saw housing (110) defining a saw-receiving cavity and comprising a peripheral border (along 117) at least partially bordering the saw-receiving cavity; and 
An excavating assembly (115, 116) comprising a scraping portion (115 or 116) protruding outwardly from the peripheral border of the bottom saw housing.
Concerning claim 14, Nordstrom discloses the bottom saw housing comprises a peripheral side wall having an outer surface and wherein the excavating assembly comprises at least one excavating blade secured to a section of the outer surface of the peripheral side wall.
Concerning claim 16, Nordstrom discloses a tree-cutting carrier, comprising: A manipulator arm (70); and A tree felling head (100) according to claim 1, the tree feeling head (100) being mounted to the manipulator arm (70).
Concerning claim 17, Nordstrom discloses an excavating assembly (115, 116) for a tree felling head having a bottom saw housing defining a saw-receiving cavity and comprising a peripheral border at least partially bordering the saw-receiving cavity, the excavating assembly being securable to the bottom saw housing and comprising a scraping portion protruding outwardly from the peripheral border of the bottom saw housing when the excavating assembly is mounted to the bottom saw housing (as it is capable of performing this function).

Claim(s) 1-3, 10 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,408,814 to Milbourn (Milbourn).
Concerning claim 1, Milbourn discloses a tree felling head for mounting to a tree-cutting carrier, the tree felling head comprising: 
A bottom saw housing (38) defining a saw-receiving cavity (see figures 1 and 4) and comprising a peripheral border (42) at least partially bordering the saw-receiving cavity; and 
An excavating assembly (46, 50) comprising a scraping portion (46) extending outwardly past the peripheral border (42) at least along a section thereof.
Concerning claim 2, Milbourn discloses a substantially vertically extending frame (28) having a longitudinal axis with the bottom saw housing (38) being mounted to a lower end of the vertically- extending frame (28) and wherein the scraping portion (46) has an inner surface defining an acute inclination angle with the longitudinal axis of the vertically-extending frame.
Concerning claim 3, Milbourn discloses the scraping portion (46) comprises a free end (at 48) extending at least one of outwardly and downwardly with respect to the section of the peripheral border (42) and wherein the scraping portion (46) is tapered with a thickness decreasing towards the free end (the teeth portion is triangular).
Concerning claim 10, Milbourn discloses a tree felling head for mounting to a tree-cutting carrier, the tree felling head comprising: 
A bottom saw housing (38) defining a saw-receiving cavity and comprising a peripheral border (at 42) at least partially bordering the saw-receiving cavity; and 
An excavating assembly comprising a scraping portion (46) protruding outwardly from the peripheral border (at 42) of the bottom saw housing.
Concerning claim 16, Milbourn discloses a tree-cutting carrier, comprising: A manipulator arm (10, 14); and A tree felling head (20) according to claim 1, the tree feeling head (20) being mounted to the manipulator arm (10, 14).
Concerning claim 17, Milbourn discloses an excavating assembly (46, 50) for a tree felling head having a bottom saw housing defining a saw-receiving cavity and comprising a peripheral border at least partially bordering the saw-receiving cavity, the excavating assembly being securable to the bottom saw housing and comprising a scraping portion protruding outwardly from the peripheral border of the bottom saw housing when the excavating assembly is mounted to the bottom saw housing (as it is capable of performing this function).

Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7,114,272 to Clendenning et al (Clendenning).
Concerning claim 17, Clendenning discloses an excavating assembly (12) for a tree felling head having a bottom saw housing defining a saw-receiving cavity and comprising a peripheral border at least partially bordering the saw-receiving cavity, the excavating assembly being securable to the bottom saw housing and comprising a scraping portion protruding outwardly from the peripheral border of the bottom saw housing when the excavating assembly is mounted to the bottom saw housing (as it is capable of performing this function).
Concerning claim 18, Clendenning discloses the excavating assembly (12) comprises at least one excavating tooth (22) comprising a scraping portion (30) and wherein the scraping portion (30) of the at least one excavating tooth has one of a substantially T-shaped cross-section and a substantially cruciform cross-section (see for example figures 1 and 3-4).
Concerning claim 19, Clendenning discloses wherein the bottom saw housing has a lower surface and wherein the excavating assembly comprises a lower blade guard peripheral member securable to the lower surface of the bottom saw housing, the lower blade guard peripheral member having a rear portion forming at least partially the at least one excavating tooth (as the excavating assembly is capable of being used in such a manner).
Concerning claim 20, Clendenning discloses the excavating assembly comprises at least one excavating blade having a housing- mounting portion (54, 56) removably securable to the bottom saw housing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-7, 9, 11-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nordstrom in view of Clendenning.
Concerning claim 4, Nordstrom discloses the excavating assembly comprises at least one excavating tooth comprising a scraping portion but does not disclose the scraping portion of the at least one excavating tooth has one of a substantially T-shaped cross-section and a substantially cruciform cross-section.
Clendenning, as discussed above, discloses a replaceable excavating tooth (12) comprising a scraping portion (20), wherein the scraping portion of the at least one excavating tooth has one of a substantially T-shaped cross-section and a substantially cruciform cross-section.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the excavating assembly of Nordstrom with that of Clendenning because, as taught by Clendenning, this shape allows for better ground penetration of the excavating assembly (column 4, lines 27-33).
Concerning claim 5, Nordstrom, in view of Clendenning, discloses the bottom saw housing comprises a lower blade guard (117) having a rear portion, the at least one excavating tooth being at least partially formed by the rear portion of the lower blade guard (see figure 5).
Concerning claim 6, Nordstrom discloses the rear portion of the lower blade guard (117) comprises one or more substantially planar tooth members (at 116) having an upper surface and a lower surface and forming at least partially the at least one excavating tooth.  However it does not disclose the at least one excavating tooth further comprising at least one of an upper scraping fin and a lower scraping fin protruding respectively from the upper surface and the lower surface of the corresponding tooth member.
Clendenning, as per the combination above discloses the one or more substantially planar tooth members having an upper surface (30) and a lower surface (32) and forming at least partially the at least one excavating tooth (22), the at least one excavating tooth further comprising at least one of an upper scraping fin (42, 44) and a lower scraping fin (see figure 3) protruding respectively from the upper surface and the lower surface of the corresponding tooth member.
As such, the combination would thus disclose these limitations.
Concerning claim 7, Clendenning, as applied to Nordstrom, discloses the bottom saw housing (117 of Nordstrom) has an outer surface and the tree felling head further comprises at least one tooth-mounting flange (20) protruding outwardly from the outer surface of the bottom saw housing, wherein the at least one excavating tooth (22) is removably mounted to the at least one tooth-mounting flange (20), and wherein the at least one tooth-mounting flange (20) has a rear end, wherein the tree felling head comprises a tooth-mounting pad (28) extending at least one of downwardly and outwardly from the rear end of the tooth- mounting flange, and wherein the excavating tooth (22) comprises a housing- fastening sleeve (50, 52) removably engageable with the tooth-mounting pad (28, see figure 6).
Concerning claim 9, Nordstrom does not disclose the excavating blade comprises a housing-mounting portion removably securable to the bottom saw housing.
Clendenning discloses  the excavating blade (10) comprises a housing-mounting portion (22) removably securable to the bottom saw housing.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the excavating assembly of Nordstrom with that of Clendenning because, as taught by Clendenning, having the excavating blade removably secured to the housing provide the housing with significant resistance to wear at an economical cost (column 10, lines 1-4).  Further, this type of two piece construction is very well known in the art to allow for replacing the blade without replacing the whole assembly.  Finally, making the claimed structure separable has been considered obvious if considered desirable to do so.
Concerning claim 11, Nordstrom discloses the excavating assembly comprises at least one excavating tooth comprising a scraping portion but does not disclose the scraping portion of the at least one excavating tooth has one of a substantially T-shaped cross-section and a substantially cruciform cross-section.
Clendenning, as discussed above, discloses a replaceable excavating tooth (12) comprising a scraping portion (20), wherein the scraping portion of the at least one excavating tooth has one of a substantially T-shaped cross-section and a substantially cruciform cross-section.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the excavating assembly of Nordstrom with that of Clendenning because, as taught by Clendenning, this shape allows for better ground penetration of the excavating assembly (column 4, lines 27-33).
Concerning claim 12, Nordstrom, in view of Clendenning, discloses the bottom saw housing comprises a lower blade guard (117) having a rear portion, the at least one excavating tooth being at least partially formed by the rear portion of the lower blade guard (see figure 5).
Concerning claim 13, Clendenning, as applied to Nordstrom, discloses the bottom saw housing (117 of Nordstrom) has an outer surface and the tree felling head further comprises at least one tooth-mounting flange (20) protruding outwardly from the outer surface of the bottom saw housing, wherein the at least one excavating tooth (22) is removably mounted to the at least one tooth-mounting flange (20), and wherein the at least one tooth-mounting flange (20) has a rear end, wherein the tree felling head comprises a tooth-mounting pad (28) extending at least one of downwardly and outwardly from the rear end of the tooth- mounting flange, and wherein the excavating tooth (22) comprises a housing- fastening sleeve (50, 52) removably engageable with the tooth-mounting pad (28, see figure 6).
Concerning claim 15, Nordstrom does not disclose the excavating blade comprises a housing-mounting portion removably securable to the bottom saw housing and wherein the bottom saw housing further comprises at least one blade-mounting bracket.
Clendenning discloses the excavating blade comprises a housing-mounting portion (50, 52) and wherein the housing further comprises at least one blade-mounting bracket (20) protruding outwardly from the outer surface of the peripheral side wall, the at least one blade- mounting bracket (20) having a blade-receiving surface (28), and wherein the at least one excavating blade (22) is removably engaged with the blade-receiving surface (28).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the excavating assembly of Nordstrom with that of Clendenning because, as taught by Clendenning, having the excavating blade removably secured to the housing provide the housing with significant resistance to wear at an economical cost (column 10, lines 1-4).  Further, this type of two piece construction is very well known in the art to allow for replacing the blade without replacing the whole assembly.  Finally, making the claimed structure separable has been considered obvious if considered desirable to do so.

Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milbourn in view of Clendenning.
Concerning claim 4, Milborn discloses the excavating assembly comprises at least one excavating tooth comprising a scraping portion but does not disclose the scraping portion of the at least one excavating tooth has one of a substantially T-shaped cross-section and a substantially cruciform cross-section.
Clendenning, as discussed above, discloses a replaceable excavating tooth (12) comprising a scraping portion (20), wherein the scraping portion of the at least one excavating tooth has one of a substantially T-shaped cross-section and a substantially cruciform cross-section.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the excavating assembly of Milborn with that of Clendenning because, as taught by Clendenning, this shape allows for better ground penetration of the excavating assembly (column 4, lines 27-33).
Concerning claim 11, Milborn discloses the excavating assembly comprises at least one excavating tooth comprising a scraping portion but does not disclose the scraping portion of the at least one excavating tooth has one of a substantially T-shaped cross-section and a substantially cruciform cross-section.
Clendenning, as discussed above, discloses a replaceable excavating tooth (12) comprising a scraping portion (20), wherein the scraping portion of the at least one excavating tooth has one of a substantially T-shaped cross-section and a substantially cruciform cross-section.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the excavating assembly of Milborn with that of Clendenning because, as taught by Clendenning, this shape allows for better ground penetration of the excavating assembly (column 4, lines 27-33).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 9,649,704 discloses a feller buncher with a bottom saw housing (16) and a scrapping portion (see the teeth in figures 3-6) along the rear portion of the housing (16).  U.S. Patent Nos. 7926207, 7694443 and 6490816 all disclosed replaceable excavating teeth or blades with a T-shaped or cruciform cross section as well as fins.  Finally, U.S. Patent No. 5,423,137 discloses a combination saw housing (25, 27) and excavating assembly (11) with the excavating assembly forming the rear of the saw housing.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
08/26/2022